Citation Nr: 0017095	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from February 1941 to August 
1945.  The veteran died in January 1990.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the appellant's claim on 
appeal.


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for pilonidal cyst, status post excision, 
evaluated as noncompensably disabling.  

2.  The veteran died on January [redacted], 1990, from acute 
pulmonary edema, due to acute left ventricular failure.  

3.  There is no medical evidence of record of a nexus between 
the cause of the veteran's death and any disease or injury 
incurred in or aggravated by his period of active military 
service.

4.  No competent medical evidence links the veteran's 
ventricular failure or heart disease to cigarette smoking.





CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was a 
consequence of nicotine dependence that began during his 
period of service.  She maintains that the veteran began 
smoking cigarettes in service and developed a two pack-a-day 
habit that lasted until 1967, when he developed a lung 
disorder requiring lung surgery.  She further maintains that 
this lung disorder was caused by his smoking, and ultimately 
led to his death.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (1999).

The threshold question to be answered concerning this issue 
is whether or not the appellant has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not presented such a claim, the appeal 
must fail, and there is no duty on the VA to assist in the 
development of the claim because such additional development 
would be futile.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).

The veteran died on January [redacted], 1990.  The Certificate 
of Death lists the cause of death as acute pulmonary edema, due 
to acute left ventricular failure.  At the time of his death, 
the veteran was service-connected for pilonidal cyst, status 
post excision, evaluated as noncompensably disabling.  
Service medical records do not indicate that the veteran was 
diagnosed with nicotine dependence.  A January 1942 entry 
noted that the veteran used tobacco moderately.  In April 
1942, the veteran was diagnosed with pleuritic adhesions, and 
in May 1945, with pneumonia.  The veteran's separation 
examination report noted that the veteran's lungs were 
normal, and a chest X-ray was negative.  

Private treatment records from May 1967 provided a diagnosis 
of bronchiectasis.  While these records are very faint and 
difficult to read, it appears that the veteran underwent some 
form of lung surgery in order to treat the disorder.  The 
records further reported that the veteran gave a history of 
being a heavy smoker for the past 25 years.

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the appellant in the present case filed her 
claim in September 1997, this provision will not affect the 
disposition of this appeal.

A precedential opinion by the VA General Counsel (VAGC) 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  VAOPGCPREC 2-93 (January 1993), 
58 Fed. Reg. 42,756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993.  VAGC explained 
that a claimant must demonstrate that the disability resulted 
from the use of tobacco during service, and the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.  In May 1997, VAGC issued an 
opinion addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in 
service, as opposed to his smoking before or after service, 
was the proximate cause of his smoking related illness, 
service connection may be granted for the disease or 
disability.  

In summary, in order for the appellant to have a well-
grounded claim for service connection for the cause of the 
veteran's death from due to left ventricular failure as a 
result of smoking in service or nicotine dependence acquired 
in service, there must be: medical evidence that the veteran 
acquired nicotine dependence during service; or medical 
evidence that his smoking related death was the result of in-
service smoking rather than post-service smoking.  See Lathan 
v. Brown, 7 Vet. App. , 359, 365 (1995)(holding that, with 
respect to questions involving medical causation, medical 
evidence is required).  The Board notes that, to be deemed 
well grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The appellant argues that the veteran developed nicotine 
dependence in service, leading to a 25 year, two pack-a-day 
habit, and that this led to a lung disorder treated in May 
1967, and ultimately to the veteran's death.  The appellant, 
however, has not submitted any competent evidence that he 
veteran acquired nicotine dependence in service.  The veteran 
reported a 25 year history of a two pack-a-day habit in May 
1967, and service medical records reported that the veteran 
used tobacco moderately.  Even assuming arguendo that this 
constituted nicotine dependence occurring in service in 
service, the Board points out that the appellant has not 
submitted competent medical evidence of a nexus between left 
ventricular failure, or underlying heart disease, and such 
nicotine dependence.  Indeed, there is no evidence showing 
that the cause of the veteran's death was in any way related 
to his smoking which he had discontinued 23 years earlier.  
The only evidence on these matters comes from the appellant's 
statements.  As a layperson, however, she is not competent to 
give an opinion requiring medical knowledge such as making 
diagnoses or explaining the etiology of a condition.  
Espiritu, 2 Vet. App. 492.

In conclusion, the appellant has failed to provide any 
competent medical evidence relating the veteran's left 
ventricular failure or underlying heart disease to smoking , 
let alone the use of tobacco during service.  There being no 
competent medical evidence linking the veteran's cause of 
death to his period of active service, the appellant's claim 
must be denied as not well grounded.




ORDER

The appeal is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

